DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of Stevenson ‘606; Eric et al. (US 8246606 B2). 
Regarding claim 9, Stevenson ‘606 claims a treatment device (claim 1, reduced-pressure treatment device), comprising: 

an encapsulating envelope encapsulating the first leg manifold member (claim 8, a plurality of encapsulated leg members … interior portion with a leg manifold member);  
a plurality of fenestrations formed on the encapsulating envelope (claim 8, a plurality of encapsulated leg members … formed with fenestrations); and 
a reduced-pressure interface coupled to the encapsulating envelope in fluid communication with the leg manifold member (claim 1, providing reduced pressure from the external reduced-pressure source to the reduced-pressure treatment device). 

Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of Stevenson ‘606; Eric et al. (US 8246606 B2) in view of Cercone; Ronald J. et al. (US 5466231). 
Regarding instant claim 21, Stevenson ‘606 claims all limitations in claims 1, 8 and 14 but is silent whether the encapsulating envelope comprises a flexible film formed from a non-porous material with fenestrations formed in a regular pattern.
Cercone discloses a sterile cellular synthetic sponge wound dressing (col. 1, lines 5-13), comprising:
a leg manifold member (col. 4, lines 65-67, composite sponge dressing 10 or cavity packing 12 has a sponge body 14); 
an encapsulating envelope (col. 4, lines 31-33, FIG. 3 is an enlarged cross sectional view of an alternative embodiment laminated sponge wound dressing with 
the encapsulating envelope being formed from a flexible film, the flexible film being formed from a non-porous material (col. 5, lines 36-46, There are many polymeric films … Polyolefins such as polyethylene, halogenated polyolefins such as polytetrafluoroethylene (PTFE), polyesters such as polyethylene terephthalate (PET) and polyurethanes may be used); and
a plurality of fenestrations formed through the non-porous material of the flexible film in a regular pattern (col. 5, lines 4-9, The laminated film 20 is then pierced or fenestrated to create holes 24 through the film and into the sponge body 20 … The holes are placed linearly in parallel lines with adjacent holes in the other parallel lines forming transverse lines).
Cercone reduces the friction between a dressing and a healing wound surface. A skilled artisan would have been motivated to select the film materials of Cercone in order to make a wound dressing that will reduce inadvertent damage to a healing wound when the device is removed.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of Stevenson ‘606; Eric et al. (US 8246606 B2) in view of Cercone; Ronald J. et al. (US 5466231 A) and Radl; Christopher L. et al. (US 20080132819 A1).
Regarding instant claim 18, Stevenson ‘606 claims a system in claims 1, 8 and 14. Stevenson ‘606 is silent whether the system includes a flexible film layer, and does not claim a sealing member. Cercone discloses a wound dressing (col. 1, lines 5-13), comprising:
an encapsulating envelope (col. 4, lines 31-33; col. 5, lines 1-2, film 20); 
the encapsulating envelope being formed from a flexible film, the flexible film being formed from a non-porous material (col. 5, lines 36-46); and
a plurality of fenestrations formed through the non-porous material of the flexible film in a regular pattern (col. 5, lines 4-9, holes 24 … are placed linearly in parallel lines with adjacent holes in the other parallel lines forming transverse lines).
Radl discloses a wound dressing including a flexible film layer (¶ [0034], sheath 12 … one such material is sold by Ahlstrom Corp. as Hollytex 3257, a spunbond polyester sheet … sheath 12 is preferably made from a sheet of material); and
a sealing member for disposing on a portion of a patient's epidermis and operable to form a pneumatic seal over an internal tissue site (¶ [0049], wound cover 72 having an adhesive coating 74 on one side for adhering to skin surrounding a wound). 
A skilled artisan would have been motivated to modify Stevenson ‘606 and Cercone with the flexible film layer and sealing member of Radl to choose readily available materials, to protect the site from contamination and also prevent ambient air from entering the suction lumen of the encapsulated leg member. 
 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of Stevenson ‘555; Eric et al. (US 9314555 B2) in view of Cercone; Ronald J. et al. (US 5466231 A).
Regarding instant claim 9, Stevenson ‘555 claims all limitations in claims 1 and 2, with the exception of a flexible film. 
Cercone discloses a wound dressing (col. 1, lines 5-13), comprising:
a leg manifold member (col. 4, lines 65-67, composite sponge dressing 10); 
an encapsulating envelope (col. 4, lines 31-33; col. 5, lines 1-2, film 20); 
the encapsulating envelope being formed from a flexible film, the flexible film being formed from a non-porous material (col. 5, lines 36-46); and
a plurality of fenestrations formed through the non-porous material of the flexible film in a regular pattern (col. 5, lines 4-9, holes 24 … are placed linearly in parallel lines with adjacent holes in the other parallel lines forming transverse lines).
Regarding rationale and motivation to modify Stevenson ‘555 with the flexible film of Cercone, see the discussion of Cercone above. 

Claims 9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6 and 9 of Stevenson ‘690; Eric et al. (US 10080690 B2) in view of Cercone; Ronald J. et al. (US 5466231 A).
Regarding instant claim 9, Stevenson ‘690 claims all limitations in claims 1 and 6, with the exception of a flexible film. Cercone discloses a wound dressing (col. 1, lines 5-13), comprising:
an encapsulating envelope being formed from a flexible film, the flexible film being formed from a non-porous material (col. 5, lines 36-46); and
a plurality of fenestrations formed through the non-porous material of the flexible film in a regular pattern (col. 5, lines 4-9, holes 24 … are placed linearly in parallel lines with adjacent holes in the other parallel lines forming transverse lines).
Regarding rationale and motivation to modify Stevenson ‘690 with the flexible film of Cercone, see the discussion of Cercone above. 

Regarding instant claim 21, Stevenson ‘690 claims all limitations in claims 1, 4 and 9, with the exception of a flexible film. Cercone discloses a wound dressing (col. 1, lines 5-13), comprising:
an encapsulating envelope being formed from a flexible film, the flexible film being formed from a non-porous material (col. 5, lines 36-46); and
a plurality of fenestrations formed through the non-porous material of the flexible film in a regular pattern (col. 5, lines 4-9, holes 24 … are placed linearly in parallel lines with adjacent holes in the other parallel lines forming transverse lines).
Regarding rationale and motivation to modify Stevenson ‘690 with the flexible film of Cercone, see the discussion of Cercone above.

Allowable Subject Matter
Claims 9, 18 and 21 contain allowable subject matter and have overcome the rejections under 35 USC § 103 applied in the previous office action. The double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 

Response to Arguments
Applicant’s arguments filed 30 November 2021 regarding the rejection of claims 9-15, 17, 18, 20, 21, 23 and 24 as amended, under 35 USC § 103 over Lina, Cercone, Weidenhagen, Bengtson, Necola and Blott have been fully considered and are persuasive. 
Applicant submits that claims 9 and 21 have been amended to include features of allowable claim 16, for which a non-statutory double patenting rejection is not present (remarks p. 7). Examiner responds that claims 9 and 21 have been amended to delete features related to a flexible film formed of a non-porous material with fenestrations in a regular pattern. The double patenting rejections citing Stevenson ‘606, Stevenson ‘555 and Stevenson ‘690 have been maintained. 

Reasons for Allowable Subject Matter
Applicant’s arguments filed 30 November 2021 regarding Lina; Cesar Z. et al. (US 6695823 B1), Cercone; Ronald J. et al. (US 5466231 A), Weidenhagen, Rolf et al. (US 20040093026 A1), Bengtson; Bradley P. et al. (US 20070282309 A1), Necola Shehada, Ramez Emile et al. (US 20040230118 A1) and Blott; Patrick Lewis et al. (US 20100249733 A9) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Lina, the closest art of record, lacks a first leg manifold member intersecting a second leg manifold member to form a central connection site. At most, Lina describes a single leg manifold member. 

Also of record, Necola discloses first and second leg manifold members (¶ [0051], As shown in FIG. 2B, the surgical drain 10 may have a plurality of drain branches 10a/b to accommodate monitoring larger wounds). However, Necola lacks a central connection site and instead connects the pair of leg manifold members at a peripheral or branching site. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Stepno; Norman Howard (US 3880164 A) discloses a treatment device for evacuating body fluids, comprising a pair of manifold members (Fig. 1, tubular members 2). However, Stepno does not form a central connection site and instead arranges the manifold members in a Y-shape (col. 3, lines 55-60, Connection means 3 is illustrated as being Y-shaped). 

Riesinger; Birgit (US 20080119802 A1) describes a drainage device for treating wounds using a reduced pressure (¶ [0009], [0036] FIGS. 1 and 2a to 2d show a drainage device 100), including first and second manifold members (¶ [0043], two branches 41.1, 41.2). However, Riesinger does not form a central connection site and instead forms a branched Y-shape (Fig. 6a). 

Weston, Richard Scott (US 20050148913 A1) discloses a reduced pressure wound treatment appliance and methods (¶ [0007], [0032], [0059], appliance 410 is comprised of a wound covering device 420 and a vacuum system 450); including plurality of manifold members that intersect to form a central connection site (¶ [0059], the at least one channel 486 is in fluid communication with the chamber 485 (and thus, also the port 485) at the port end 480a … In the illustrated embodiment, there are six channels 486).  However, Weston lacks an encapsulating envelope and at most provides a plurality of tubular channels (¶ [0059], the impermeable overlay 480 is further comprised of at least one channel 486). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781